Colt, J.*
This bill is brought on behalf of a voluntary association, the individual members of which are too numerous to be joined as plaintiffs, and it is therefore brought in the name of a few, for themselves and all the other members. Birmingham v, Gallagher, 112 Mass. 190. It is heard upon the pleadings and master’s report.
The individuals named as defendants were members of the as. eociation, and received its funds from the treasurer as a committee chosen to deposit the same for safe keeping in the bank, which is *185named as a co-defendant in the bill. The money was deposited in their names, as trustees, and they now refuse to restore it to the control of the association — the defendant bank refusing to pay without an order signed by the trustees, but submitting itself to the decree of the court.
The only question before us is. whether upon the facts stated in the master’s report, and contained in the documents referred to, the trust set forth must have been assumed by the defendants for an illegal purpose. The plaintiffs are clearly entitled to recover their own money thus detained by parties who received it in a fiduciary capacity, unless it appears that the money was delivered to them, or must be held when recovered by the plaintiffs, for a purpose immoral, illegal or contrary to public policy.
The object and purposes of the association which the plaintiffs represent are shown by the constitution and by-laws of the lodge, which are made part of the case ; these are subscribed to by each member at the time of his admission, with an additional agreement “not to teach or cause to be taught any new hand any part or parts of the boot or shoe trade without the permission of the lodge of which I am a member.” Its members are wholly composed of individuals employed as workmen in the manufacture of boots and shoes, but it does not include proprietors or their foremen.
It is insisted that the agreements thus established between the members of the order are in unlawful restraint of trade, and therefore illegal, as being against public policy. But in the opinion of the court the point is not well taken. In the relations existing between labor and capital, the attempt by cooperation on the one side to increase wages by diminishing competition, or on the other to increase the profits due to capital, is within certain limits lawful and proper. It ceases to be so when unlawful coercion is employed to control the freedom of the individual in disposing of his labor or capital. It is not easy to give a definition which shall include every form of such coercion; it is enough that in the compact before us there is no evidence of any purpose to use such unlawful means in any form.
*186In Walker v. Cronin, 107 Mass. 555, 564, it is said that “every one has a right to enjoy the fruits and advantages of his own enterprise, industry, skill and credit. He has no right to be protected against competition ; but he has a right to be free from malicious and wanton interference, disturbance or annoyance. If disturbance or loss come as a result of competition or the exercise of like rights by others, it is damnum absque injurid.”
In Carew v. Rutherford, 106 Mass. 1, 14, it is said, “ Every man has a right to determine what branch of business he will pursue, and to make his own contracts with whom he pleases and on the best terms he can.” “ He may refuse to deal with any man or class of men. And it is no crime for any number of persons, without an unlawful object in view, to associate themselves together and agree that they will not work for or deal with certain men or classes of men, or work under a certain price, or without certain conditions.” And in Commonwealth v. Hunt, 4 Met. 111, 184, Shaw, C. J., declares that the legality of such association will depend upon the means to be used for the accomplishment of its objects and whether they be innocent or otherwise.
In the case at bar there is no evidence afforded by the documents submitted to us that the purposes of this association are unlawful by the rule stated. Unlawful coercion certainly does not appear to be intended. And the right of the members to instruct whom they choose in the mysteries of their trade cannot be denied. The case presented is not one where there is evidence to justify us in finding that the objects and purposes of the association are fraudulently and colorably declared as a cover for a secret unlawful agreement of its members. It will be time enough to deal with such a case when it arises.
In this view, it is not necessary critically to examine the instances of alleged illegal conduct which it is said are found upon the records of the association, or to inquire whether they amount to illegal restraint of that freedom in trade which the law secures to all, because specific wrongful acts cannot be shown to defeat the plaintiffs’ claim, unless it be also shown that such acts come within the scope and purpose of the organization. Each act of *187wrong, outside the declared and real purpose of the lodge, stands by itself, to be answered for only by those who join in its perpetration.

Decree for the plaintiffs, with costs against the individual defendants only.


 This case was argued in writing, and considered by all the judges.